Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brett J. Rosen on May 5, 2022.

The application has been amended as follows: 
Please amend the claim listing of March 21, 2022 as listed in the Appendix below.



Reasons for Allowance
Claims 1-5, 7, 9-11, 13-17 and 20 (renumbered claims 1-15) are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 7, the primary reason for allowance is that the prior art fails to teach or reasonably suggest that the first subset of the video data is selected when a moving average of a quantity, which is calculated as a function of both a longitudinal acceleration and a lateral acceleration of the vehicle occurring during the second period of time, exceeds a threshold value, and wherein the first subset of the video data is also selected when both (i) the quantity that is a function of both the longitudinal acceleration and the lateral acceleration of the vehicle occurring during the second period of time, exceeds a second threshold value that is lower than said threshold value, and (ii) the steering angle during the second period of time exceeds a steering angle threshold value.  The closest prior art discloses using a quantity determined by both longitudinal and lateral acceleration exceeding a threshold; and using both a using a quantity determined by both longitudinal and lateral acceleration exceeding a threshold and a steering angle exceeding a steering angle threshold value to select a first subset of video data.  However, the prior art fails to teach using a second threshold value that is lower than the first threshold value when selecting the first subset using the steering angle.
As for claim 15, the primary reason for allowance is that the prior art fails to teach or reasonably suggest that the metadata comprises the identity of music the video curation device played during the first period of time; in combination with the other elements of the claims (including parent claims).  Applicant records the music tracks for a specific purpose.  See paragraphs 0070-0071 of the applicant’s specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        May 5, 2022

APPENDIX
Amendments to the Claims:  

1.	(Currently Amended) A method for curating a video of a vehicle drive, the method comprising:
capturing video data of the vehicle drive over a first period of time;
capturing motion data for the vehicle over the first period of time;
selecting a first subset of the video data captured during the first period of time, based on a corresponding first subset of the motion data captured during the first period of time, the first subsets each spanning a second period of time, wherein the first subset of the video data is selected when a moving average of a quantity, which is calculated as a function of both a longitudinal acceleration and a lateral acceleration of the vehicle occurring during the second period of time, exceeds a threshold value, and wherein the first subset of the video data is also selected when both (i) the quantity that is a function of both the longitudinal acceleration and the lateral acceleration of the vehicle occurring during the second period of time, exceeds a second threshold value that is lower than said threshold value, and (ii) the steering angle during the second period of time exceeds a steering angle threshold value; 
storing the first subset of the video data;
selecting a second subset of the video data captured during the first period of time based on a corresponding second subset of the motion data captured during the first period of time, the second subset spanning a third period of time, wherein the second subset of the video data is selected when a moving average of a quantity, which is calculated as a function of both the longitudinal acceleration and the lateral acceleration of the vehicle occurring during the third period of time, exceeds the threshold value; 
storing the second subset of the video data in the memory; and
combining the first subset of the video data and the second subset of the video data into a subset video composition.

2.	(Original) The method from claim 1, further wherein:
the first subset of the video data captured during the first period of time is selected when the corresponding first subset of the motion data deviates from the motion data captured before or after the first subset of the motion data.

3.	(Previously Presented) The method from claim 1, further comprising:
identifying a subset overlap where video data from a fourth period of time is present in the first subset of the video data and the second subset of the video data; and
combining the first subset of the video data and the second subset of the video data into a subset composition which only includes one instance of the video data from the fourth period of time.

4.	(Original) The method from claim 1, further comprising:
prepending an intro video to the first subset of the video data; and
appending an outro video to the first subset of the video data

5.	(Original) The method from claim 1, wherein:
the first subset of the video data captured during the first period of time is prepended with a first buffer of video data captured during a third period of time immediately before the first subset of the video data, and is appended with a second buffer of video data captured during a fourth period of time immediately after the first subset of the video data.

6.	(Cancelled) 

7.	(Currently Amended) A video curation system for a vehicle, comprising:
a motion detector that is configured to capture motion data of the vehicle during a vehicle drive;
a camera that is configured to capture video data relating to the vehicle drive;
a processor coupled to the motion detector and the camera;
a memory coupled to the processor; and
programming in the memory, wherein execution of the programming by the processor configures the video curation system to implement functions, including functions to:
capture video data from the camera over a first period of time;
capture motion data from the motion detector over the first period of time;
select a first subset of the video data captured during the first period of time based on a corresponding first subset of the motion data captured during the first period of time, the first subset of the video spanning a second period of time, wherein the first subset of the video data is selected when a moving average of a quantity, which is calculated as a function of both a longitudinal acceleration and a lateral acceleration of the vehicle occurring during the second period of time, exceeds a threshold value and wherein the first subset of the video data is also selected when both (i) the quantity that is a function of both the longitudinal acceleration and the lateral acceleration of the vehicle occurring during the second period of time, exceeds a second threshold value that is lower than said threshold value, and (ii) the steering angle during the second period of time exceeds a steering angle threshold value; 
store the first subset of the video data in the memory;
selecting a second subset of the video data captured during the first period of time based on a corresponding second subset of the motion data captured during the first period of time, the second subset spanning a third period of time, wherein the second subset of the video data is selected when a moving average of a quantity, which is calculated as a function of both the longitudinal acceleration and the lateral acceleration of the vehicle occurring during the third period of time, exceeds the threshold value; 
storing the second subset of the video data in the memory; and
combining the first subset of the video data and the second subset of the video data into a subset video composition.

8.	(Cancelled) 

9.	(Original) The video curation device of claim 7, wherein:
the motion detector is embedded in either the vehicle, or is embedded in a mobile device that is attached to the vehicle.

10.	(Original) The video curation device of claim 9, wherein:
the motion detector includes an accelerometer.

11.	(Original) The video curation device from claim 7, further comprising:
a steering sensor that is coupled to the processor and configured to determine the steering angle of the steering wheel of the vehicle; and
programming in the memory, wherein execution of the programming by the processor further configures the video curation system to implement functions, including functions to:
capture the steering angle of the steering wheel from the steering sensor over the first period of time.

12.	(Cancelled) 

13.	(Original) The video curation device from claim 7, wherein:
the first subset of the video data captured during the first period of time is prepended with a first buffer of video data captured during a third period of time immediately before the first subset of the video data, and is appended with a second buffer of video data captured during a fourth period of time immediately after the first subset of the video data.

14.	(Original) The video curation device from claim 7, further comprising:
programming in the memory, wherein execution of the programming by the processor further configures the video curation system to implement functions, including functions to:
collect metadata regarding operation of the video curation device; and
store the metadata in the memory.

15.	(Previously Presented) A video curation system for a vehicle, comprising:
a motion detector that is configured to capture motion data of the vehicle during a vehicle drive;
a camera that is configured to capture video data relating to the vehicle drive;
a processor coupled to the motion detector and the camera;
a memory coupled to the processor; and
programming in the memory, wherein execution of the programming by the processor configures the video curation system to implement functions, including functions to:
(i) capture video data from the camera over a first period of time;
(ii) capture motion data from the motion detector over the first period of time;
(iii) select a first subset of the video data captured during the first period of time based on a corresponding first subset of the motion data captured during the first period of time, the first subset of the video spanning a second period of time; 
(iv) store the first subset of the video data in the memory;
(v) collect metadata regarding operation of the video curation device, wherein the metadata comprises the identity of music the video curation device played during the first period of time; and
(vi) store the metadata in the memory.

16.	(Previously Presented) The video curation device of claim 7, further comprising:
programming in the memory, wherein execution of the programming by the processor further configures the video curation system to implement functions, including functions to:
identify a subset overlap where video data from a fourth period of time is present in the first subset of the video data and the second subset of the video data; and
wherein the combining step comprises combining the first subset of the video data and the second subset of the video data into the subset composition which includes only one instance of the video data from the fourth period of time.

17.	(Previously Presented)	The video curation device of claim 16, further comprising:
programming in the memory, wherein execution of the programming by the processor further configures the video curation system to implement functions, including functions to:
remove the subset overlap from one of the first subset of the video data and the second subset of the video data prior to the combining step.

18.	(Cancelled)	

19.	(Cancelled)	

20.	(Previously Presented)	The method of claim 1, wherein the quantity is calculated using the Pythagorean equation using the longitudinal acceleration and the lateral acceleration of the vehicle as inputs to the equation.